38 F.3d 1455
Glenn A. HALL, Michael A. Mapes and Fred Tribble,Plaintiffs-Appellants,v.TRIBAL DEVELOPMENT CORPORATION, a Wisconsin corporation,John Doe Corporation, John Doe, et al.,Defendants-Appellees.
No. 93-3519.
United States Court of Appeals,Seventh Circuit.
Dec. 20, 1994.

Appeal from the United States District Court for the Eastern District of Wisconsin, No. 93 C 494;  Thomas J. Curran, Judge.
Before MESKILL,* FLAUM and MANION, Circuit Judges.
ORDER
On consideration of the petition for rehearing and suggestion for rehearing en banc filed in the above-entitled cause by Plaintiffs-Appellants and the response thereto, the panel voted to grant a rehearing.  Accordingly, it is ordered that the petition for rehearing be GRANTED.
It is further ordered that the opinion entered in this case on October 24, 1994 be withdrawn and the judgment entered pursuant to that opinion be vacated.



*
 Hon.  Thomas J. Meskill, of the Second Circuit, sitting by designation